           Case 3:20-cr-00029-VC Document 20 Filed 02/12/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 USA,                                               Case No. 20-cr-00029-VC-1
                Plaintiff,
                                                    ORDER DENYING MOTION TO
         v.                                         REVOKE
 MUSTAPHA TRAORE,                                   Re: Dkt. No. 14
                Defendant.



        The appeal from the magistrate judge’s detention order is denied. This Court agrees that,

in light of all the evidence in the record, no condition or combination of conditions will

reasonably assure Traore’s appearance.

        IT IS SO ORDERED.


Dated: February 12, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
